Title: From Alexander Hamilton to James Read, 11 June 1799
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir
            New York June 11. 1799
          
          The letters which accompany this in addition to those heretofore transmitted and acknowleged by you contain your instructions fully for the commencement of the recruiting service. But you will defer it till your cloathing or part of it shall arrive.
          One letter professes to transmit a plan for the subdivision of your Circle into Districts and sub-districts. When this letter was — written, it was expected that materials would have come from been — obtained to enable me to adopt such a plan. But this not having happened I must leave it with you to form and establish it one. To this end, I shall be glad that you I For this purpose I wish you to consult General (I believe now Governor) Davy—whose opinion doubtless will have great weight with you, and when formed you will transmit me one copy of the plan for my information — another to Major General Pinckney.
          You will observe that Tennessee and Kentucky make makes part of your Circle. Those together had best form one District and — form subdistricts, of which Kentucky to form two and Tenessee one. and will of course form one subdistrict.
          You may confide to the two Captains of Kentucky to make the subdivision for that state.
          InclosedAt foot is a list of the officers appointed for these two states Tenessee. I do not recollect to have been yet advised of an appointment of Majors for your Regiment.  If they should be appointed when you begin to recruit, it will be well to station one in Tennessee to take charge of the Recruiting service there and in Kentucky—
          If Majors should not be appointed in time, you may designate at your discretion a Captain to have a general superintendence in each district.  in the margin: “This to stand”
          J McRea Esquire of Wilmington as Agent for the War Department has been instructed to make contracts for the supply of provisions &c. in North Carolina. You will communicate to — him the arrangement plan which you shall adopt respecting the subdistricts and you will ———— take with him the proper arrangement for the supply of your troops recruits. James O Hara Esq of Pittsburgh in Pennsylvania is Contractor for Kentucky & Tennessee—The Officer who shall be charged with the recruiting service in each of those states that state will easily ascertain who is his principal Agent there and can concert the requisite measures with him—
          With great consideration I am Sir Yr. Obedt Sr
          
            PS I understand that three Companies are allotted to NC but that the officers of one have not been appointed for want of eligible candidates having been proposed.
          
          
            
              
                
                List of Officers
                
              
              
                
                Kentucky
                
              
              
                 
                William Dangerfield
                Capt
                Lexington
              
              
                1 Company
                John Jameison
                1 Lieutenant
                 do
              
              
                
                Willis Morgan
                2 Lieutt.
                —
              
              
                
                Fleming Woodridge
                Capt
                Danville
              
              
                  do
                Charles Kilgoar
                1 Lieut
                Lexington
              
              
                
                Elijah Johnson
                2 Lt.
                do
              
              
                
                Tennessee
                
              
              
                
                William P. Anderson
                Capt
                Nashville
              
              
                  do
                Lewis Tiner
                1 Lt.
                Knoxville
              
              
                
                Edmund P— Gains
                2 do.
                Blountsville
              
            
          
          Col Read
        